Case 1:18-cr-00192-KJM Document 71 Filed 12/14/18 Page 1 of 2            PageID #: 127



                                   MINUTES



 CASE NUMBER:           1:18-cr-00192-KJM
 CASE NAME:             United States of America v (01) Abdurahman
                                                  (05) Budi Mulyana
                                                  (08) Maman Rukmana
                                                  (09) Teguh Imam Santoso
 ATTYS FOR PLA:         Marc A. Wallenstein
                        Keith Swindle, U.S. Fish and Wildlife
                        Jennifer Roth, U.S. Fish and Wildlife
 ATTYS FOR DEFT:        (01) Peter C. Wolff
                        (05) Dana S. Ishibashi
                        (08) Neal J. Kugiya
                        (09) Lynn E. Panagakos
 INTERPRETERS:          (01) Janny Lauw
                        (05) Sumastuti Sumukti
                        (08) Dr. Ulrich Kozok
                        (09) Dr. Ulrich Kozok


      JUDGE:      Kenneth J. Mansfield        REPORTER:         C6 - FTR

      DATE:       12/14/2018                  TIME:             9:06 - 9:44


COURT ACTION: EP:         PLEA AND SENTENCE held.

Defendants (01) Abdurahman, (05) Budi Mulyana, (08) Maman Rukmana and (09) Teguh
Imam Santoso are present, not in custody.

Also present are Indonesia Consul, Wisnu Sindhutrisno and Attorney for Consul, Harun
Calehr.

Mr. Wallenstein recommends sentence to be imposed

Defendant sworn, questioned by the Court. Consent to Rule 11 Plea In a Misdemeanor
Case Before United States Magistrate signatures verified and filed. NO Memorandum of
Case 1:18-cr-00192-KJM Document 71 Filed 12/14/18 Page 2 of 2              PageID #: 128



Plea Agreement. Court confirms with Defendant’s counsel that they’ve reviewed the
sentencing guidelines, possible departure from sentencing guidelines, supervised release,
etc with each of their respective clients with interpreters. Defendant’s counsel and
defendants confirm.

Mr. Wallenstein recites the essential elements and the summary of evidence against the
Defendant.

Plea of GUILTY to the Information entered by the Defendant. Pre-Sentence report is
waived.

Defendants (01) Abdurahman, (05) Budi Mulyana, (08) Maman Rukmana and (09) Teguh
Imam Santoso are adjudged GUILTY to Count 1 of the Misdemeanor Information.

Sentence Imposed as to each Defendants (01) Abdurahman, (05) Budi Mulyana, (08)
Maman Rukmana and (09) Teguh Imam Santoso :

Imprisonment:               TIME SERVED as to each Defendant

Fine:                       NONE

Special Assessment:         $ 25.00 as to each Defendant

Supervised Release:         NONE

Indonesia Consul has committed to pay each of Defendants 01) Abdurahman, (05) Budi
Mulyana, (08) Maman Rukmana and (09) Teguh Imam Santoso’s Special Assessment
amount of $25.

Defendants advised of his right to appeal.

U.S. Pretrial Services shall turn over Defendants (01) Abdurahman, (05) Budi Mulyana,
(08) Maman Rukmana and (09) Teguh Imam Santoso’s passports to Mike Moravec, Trans
Marine Ship Agent.




Submitted by: Bernie Aurio, Courtroom Manager
